United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 04-3826
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *
      v.                                   *      Appeal from the United States
                                           *      District Court, Western District of
Jeffrey Sorrells,                          *      Missouri.
                                           *
              Appellant.                   *
                                           *
                                           *

                                 ________________

                            Submitted: October 10, 2005
                               Filed: December 23, 2005
                               ________________

Before LOKEN, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                            ________________

GRUENDER, Circuit Judge.

       Jeffrey Sorrells (“Sorrells”) pled guilty to one count of unlawfully receiving a
firearm in violation of 18 U.S.C. §§ 922(n) and 924(a)(1)(D) and one count of
knowingly and intentionally distributing cocaine base in violation of 21 U.S.C. §
841(a). The district court sentenced Sorrells to 46 months’ imprisonment and three
years’ supervised release. Sorrells appeals his sentence on the grounds that the court
increased his base offense level for irrelevant uncharged conduct, see United States
Sentencing Guidelines § 1B1.3(a), and that this conduct was not proven by the
Government. For the reasons discussed below, we vacate Sorrells’s sentence and
remand to the district court for resentencing.

I.    BACKGROUND

      After Sorrells pled guilty, a United States Probation Officer prepared a
presentence investigation report (“PSR”). The PSR recommended an increase in
Sorrells’s base offense level for two uncharged drug possessions: on January 1, 2003,
medical personnel found cocaine on his person while he received medical treatment;
and on June 24, 2003, police officers found an envelope of cocaine salt at Sorrells’s
residence while executing a search warrant (collectively, “the uncharged conduct”).

      Sorrells submitted two timely objections to the PSR. First, his attorney objected
to paragraphs 15 through 19 (paragraph 15 summarizes the January 1 event and
paragraph 19 summarizes the June 24 event):

      I object to the statement of facts contained in these paragraphs for the
      reason that this information was not admitted in Mr. Sorrells’ Plea
      Agreement, has not been proven to a jury beyond a reasonable doubt
      consistent with . . . Blakely v. Washington . . . and said information is
      being used for purposes in calculating relevant conduct increasing
      Sorrells’ base offense level. Mr. Sorrells expressly admits the facts as
      set forth in . . . the written Plea Agreement. However, Mr. Sorrells
      objects to the information in Paragraphs 15-19 and their use as relevant
      conduct in the [PSR].

Second, his attorney objected to the inclusion of the narcotics from these events to
calculate his base offense level in paragraph 26:

      I object to the information contained in paragraph 26, except that Mr.
      Sorrells admits all facts previously admitted at the Plea Hearing and
      expressly contained in . . . the Plea Agreement. . . . The alleged discovery
      of cocaine base on January 1, 2003, is not closely related in time to the

                                          -2-
      controlled substance offenses for which Mr. Sorrells is charged . . . .
      Further, the alleged drug offenses, as described in the [PSR], do not
      appear as part of the “same course of conduct or common scheme or plan
      as the offense of conviction.” The Report describes Mr. Sorrells was
      allegedly found with illegal substances, but there is no information these
      substances were for sale, had been sold by Mr. Sorrells, or that Mr.
      Sorrells had any intention of selling these items.

       At his sentencing hearing, Sorrells reiterated these objections and argued that
mere allegations of the uncharged conduct could not be used to increase his offense
level if the Government did not meet its burden of proof. He confirmed the district
court’s characterization that his “objection [was] to the statement of facts contained
in paragraphs [15-19],” and explained he had “not admitted to any particular unrelated
criminal activity. . . . I still think that the U.S. Government should have the obligation
to at least prove those matters up before this Court.” In contrast, the Government
construed Sorrells’s written and oral objections as purely legal objections pursuant to
Blakely v. Washington, 542 U.S. 296 (2004). The Government argued at the hearing
that “[t]here was never an objection as to whether or not the defendant did these
activities, simply the objection was to the inclusion of these activities in calculating
the sentencing guidelines.”

       The district court characterized Sorrells’s objections as “Blakely challenges”
and overruled them without a hearing or additional evidence. The court held that
Sorrells waived such objections under his plea agreement in which Sorrells agreed that
“all other uncharged related criminal activity is to be considered relevant conduct for
purposes of calculating the [base] offense level” and that the sentencing court would
determine all sentencing-guidelines factors. Based solely on the PSR, the district
court proceeded to find that the uncharged conduct was relevant to the crimes to
which Sorrells pled guilty and increased his offense level four levels to level twenty,
resulting in a guidelines range of 37 to 46 months’ imprisonment. The district court
then sentenced Sorrells to 46 months’ imprisonment.


                                           -3-
II.   DISCUSSION

       Sorrells argues that the district court erred in finding facts related to the
uncharged conduct without requiring the Government to produce evidence in support
of the allegations in the PSR. A sentencing court may accept the facts in a PSR as true
unless the defendant objects to specific factual allegations. See, e.g., United States v.
Stapleton, 268 F.3d 597, 598 (8th Cir. 2001). The Government argues that Sorrells
did not object to the specific facts in his PSR because he made a strictly legal Blakely
objection and did not explicitly deny any facts in the PSR.

       Although we agree with the Government that Sorrells’s factual objections were
confusingly intermingled with objections based on Blakely and the relevance of the
uncharged conduct, we hold the objections were minimally sufficient. Sorrells
objected in writing to the “statement of facts” in paragraphs 15 through 19 and the
“information in paragraphs 15-19.” At the sentencing hearing, Sorrells reiterated
these objections and explained that he had “ not admitted to any particular unrelated
criminal activity.” Furthermore, Sorrells characterized the uncharged conduct as
“alleged,”1 asked the court to require the Government to “prove up” the conduct, and
contrasted his objection to the uncharged conduct with his express admission of facts
in the plea agreement. Sorrells’s objections were sufficiently specific to put the
Government and the district court on notice that he was challenging the factual
allegations in the PSR concerning the uncharged conduct. Cf. United States v. Moser,
168 F.3d 1130, 1132 (8th Cir. 1999) (holding that a vague complaint about a “lot of
facts” lacked specificity).

      Given the Government’s failure to present substantiating evidence, the district
court erred in using the PSR’s allegations of the uncharged conduct to increase

      1
        In his objection to paragraph 26, Sorrells refers to the “alleged” discovery of
cocaine base, the “alleged drug offenses,” and that he was “allegedly” found with
illegal substances.
                                           -4-
Sorrells’s base offense level. See, e.g., United States v. Poor Bear, 359 F.3d 1038,
1041 (8th Cir. 2004) (“If the defendant objects to any of the factual allegations . . . on
which the government has the burden of proof, such as the base offense level. . . the
government must present evidence at the sentencing hearing to prove the existence of
the disputed facts.”); United States v. Greene, 41 F.3d 383, 386 (8th Cir. 1994) (“If
the sentencing court chooses to make a finding with respect to the disputed facts, it
must do so on the basis of evidence, and not the presentence report.”). Such error
requires us to vacate Sorrells’s sentence. See United States v. Arrington, 215 F.3d
855, 857 (8th Cir. 2000) (vacating defendant’s sentence and remanding for a factual
determination by the district court and resentencing).2 Because of the confusing
context in which Sorrells raised his factual objections, the government may offer
substantiating evidence on remand. Cf. United States v. Hudson, 129 F.3d 994, 995
(8th Cir. 1997) (precluding the government from introducing additional evidence on
remand because defendant made an unambiguous objection to factual allegations in
the PSR).

III.   CONCLUSION

      For the reasons set forth above, we vacate Sorrells’s sentence and remand for
resentencing in a manner consistent with this opinion.
                       ______________________________



       2
        Sorrells also argues that the district court erred in increasing his base offense
level by determining that the uncharged conduct was part of the “same course of
conduct” as the crimes for which he pled guilty. See U.S.S.G. § 1B1.3(a). We cannot
reach this issue because the district court erred in finding facts that substantiate the
uncharged conduct. Until the Government proves the uncharged conduct, our
discussion of this issue would be an improper advisory opinion. See United States v.
McAllister, 225 F.3d 982, 989 (8th Cir. 2000) (holding that a claim is not ripe for
judicial review unless the moving party demonstrates a sufficiently concrete case or
controversy within the meaning of Article III of the Constitution).
                                           -5-